DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (20090057447) in view of Heeb et al. (4322037).
Regarding claims 1 and 15, Lowry discloses an aerosol hairspray product (par. 0001; 0048), comprising: a pressurisable container (1002) having a propellant (par. 0046-0049) and a container wall (1002) which encloses a reservoir (Fig. 10); a hairstyling formulation (par. 0048) having: from 20 wt % to 75 wt % water, by total 
Lowry DIFFERS in that it does not disclose the hairstyling active ingredient is a polymer and the valve has a spring means. Attention, however, is directed to the Heeb reference, which discloses a hairspray product comprising a hairstyling polymer (col. 7, lines 34-36; Examples 1-3, 7, 17-19, 22, and 27) and a valve having a spring means (4).

Regarding claim 2, the hairstyling formulation also has less than 20 wt % alcohol, by total weight of the hairstyling formulation and the propellant (par. 0049 of Lowry discloses that the carrier fluid may be alcohol and may represent up to 90 wt % of the base composition; par. 0047 of Lowry discloses that propellant may be 5 to 95 wt % of total composition, which means that the base composition containing the alcohol may be 5 to 95 wt % of the total composition, which overlaps with the claimed range of less than 20 wt % alcohol; Heeb also discloses less than 20 wt % alcohol, by total weight of the hairstyling formulation and the propellant in col. 12, line 40 and col. 16, lines 33-37).
Regarding claim 3, the hairstyling formulation is substantially free from alcohol (i.e. less than 5 wt % alcohol; see Heeb, col. 12, line 40; also, Lowry indicates in par. 0049 that alcohol is optional, which means that the composition may be substantially free of alcohol).
Regarding claim 4, the hairstyling polymer is present in an amount of from 1.0 wt % to 10 wt %, by total weight of the hairstyling formulation and the propellant (par. 0048 of Lowry).
Regarding claim 7, the first diameter is from 0.2 mm to 1.5 mm (par. 0097 of Lowry).
Regarding claim 8, the second diameter is from 0.2 mm to 1.0 mm (par. 0097 of Lowry).
Regarding claim 10, the insert has 6 sub-spray channels (par. 0083 of Lowry).
Regarding claim 11, the height is from 0.3 mm to 0.7 mm (par. 0083 and 0024 of Lowry).
Regarding claim 12, the length is from 0.25 mm to 0.35 mm (par. 0083 of Lowry).
Regarding claim 13, the orifice thickness is from 0.3 mm to 1.0 mm (par. 0035 of Lowry).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. in view of Heeb et al. as applied to claim 1 above, and further in view of Beiersdorf (EP2468238A2).
Regarding claim 5, Lowry as modified by Heeb DIFFERS in that it does not disclose the hairstyling polymer includes at least one of a VA/Crotonates/Vinyl Neodecanoate Copolymer, a Polyurethane-14 AMP-Acrylates Copolymer, a Butyl Ester of PVM/MA Copolymer, a Polyester-5, an Octylacrylamide/Acrylates/Butylaminoethyl Methacrylate Copolymer, an Acrylates/Hydroxyesters Acrylates Copolymer, or a Polyurethane-6, Acrylates/Octylacrylamide Copolymer and Acrylates Copolymer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry reference in view of the teachings of the Beiersdorf reference by employing a hairstyling polymer that includes at least one of a VA/Crotonates/Vinyl Neodecanoate Copolymer, a Polyurethane-14 AMP-Acrylates Copolymer, a Butyl Ester of PVM/MA Copolymer, a Polyester-5, an Octylacrylamide/Acrylates/Butylaminoethyl Methacrylate Copolymer, an Acrylates/Hydroxyesters Acrylates Copolymer, or a Polyurethane-6, Acrylates/Octylacrylamide Copolymer and Acrylates Copolymer because they are well-known polymers that are commonly used in hairsprays for the purpose of setting hair.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. in view of Heeb et al. as applied to claim 1 above, and further in view of Walls (Cosmetics & Toiletries; Low VOC Hairsprays Formulation Challenges for a Changing Industry; March 1993; Pages 111-117; Vol. 108).
Regarding claim 6, Lowry as modified by Heeb DIFFERS in that it does not disclose the hairstyling formulation also has an alkaline base. Attention, however, is directed to page 3 of Walls under the heading “Neutralizers,” which discloses that 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry reference in view of the teachings of the Walls reference by employing an alkaline base for the purpose of increasing polymer water solubility and increasing hydrocarbon compatibility.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. in view of Heeb et al. as applied to claim 1 above, and further in view of Smith et al. (20090084870).
Regarding claim 9, Lowry as modified by Heeb DIFFERS in that it does not disclose the pressurisable container has a volume of from 200 ml to 300 ml. Attention, however, is directed to the Smith reference, which discloses a hairspray device comprising a pressurisable container having a volume of from 200 ml to 300 ml (par. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lowry reference in view of the teachings of the Smith reference by employing a pressurisable container having a volume of from 200 ml to 300 ml for the purpose of providing an aerosol container that is sized to meet the user’s product storage requirements.
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Heeb discloses a different apparatus, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Heeb reference is in the field of applicant’s endeavor and reasonably pertinent to the problem with which applicant is concerned because applicant claims an aerosol hairspray product and Heeb discloses an aerosol can for dispensing an aerosol hairspray product (col. 7, lines 34-37 of Heeb).
In response to applicant's argument that Heeb does not disclose a restricted tail piece (RTP) or a vapor phase tap (VPT), it is noted that Lowry was relied upon for the RTP and VPT, not Heeb. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754